Citation Nr: 0941779	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1962 to January 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic right 
ankle disorder.  In September 2009, the Veteran was afforded 
a hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

At the September 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that he sustained right lower extremity puncture wounds and a 
right ankle fracture when he was spiked by another member of 
his relay team while running track in September 1963 during 
active service.  He stated that he had been hospitalized for 
treatment of his right ankle fracture at the Fort Clayton, 
the Canal Zone, Army medical facility during active service.  
The Veteran recalled that he had been treated for his right 
ankle complaints following service separation at Bellevue 
Hospital in New York.  

While the Veteran's service treatment records state that he 
twisted his right ankle and sustained a right ankle and foot 
sprain in September 1963 and sustained a left lateral 
malleolus laceration and a left distal fibular fracture in 
November 1963 while practicing for a track meet, the Board 
observes that the service documentation of record does not 
reflect hospitalization or other inservice treatment for a 
September 1963 right ankle fracture.  Clinical documentation 
of the cited post-service treatment is not of record.  

Generally, the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

While noting that the Veteran's testimony on appeal as to his 
alleged September 1963 right ankle fracture and the treatment 
thereof closely mirrors his documented inservice November 
1963 left ankle and distal fibular fracture residuals, the 
Board finds that he is clearly competent to state that he 
sustained an inservice right ankle fracture and was treated 
for such an injury by military medical personnel.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Davidson v. 
Shinseki, 2009 WL 2914339, 3 (C. A. Fed., 2009).  Given this 
fact, the Board finds that additional development of the 
record is necessary.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that a search be made 
of the records of the Fort Clayton, the 
Canal Zone, Army medical facility, for 
any documentation pertaining to treatment 
of the Veteran's September 1963 right 
ankle injury.  All material produced by 
the requested search should be 
incorporated into the record.  If no 
additional relevant treatment 
documentation is located, a written 
statement to that effect should be 
incorporated into the claims file.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his claimed chronic right 
ankle disorder including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Bellevue Hospital and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the record.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right ankle disorder.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

